Citation Nr: 1809413	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for respiratory disability to include bronchitis and, if so, whether the claim may be granted.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than post traumatic stress disorder (PTSD), claimed as dysthymia and depressive disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for right knee disability, claimed as secondary to service-connected right ankle disability.

5.  Entitlement to an evaluation in excess of 10 percent for right ankle disability.



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to March 1992.  The Veteran served in the Air Force Reserves from March 2000 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran testified before a Decision Review Officer (DRO) in August 2015.  A hearing transcript is associated with the record.

As indicated above, the matter of PTSD is not before the Board at this time.  In April 2006, VA received a claim for service connection for PTSD.  See VA Form 21-526 (April 2006).  In a July 2007 rating decision, the RO denied the PTSD claim because there was no evidence of that the Veteran had a diagnosis of PTSD.  This decision became final.  In an October 2014 rating decision, the RO reopened the matter and denied the claim de novo.  The RO notified the Veteran of this decision in an October 2014 letter, the Veteran submitted a notice of disagreement, and the RO issued to the Veteran a Statement of the Case dated in February 2017.  The Veteran did not submit a substantive appeal on the matter of service connection for PTSD.  In a parallel adjudication, the RO denied service connection for an acquired psychiatric disorder other than PTSD and the Veteran perfected an appeal on this to the Board with his March 2017 VA Form 9.  This VA Form 9 expressly references only dysthymia and depression as matters he seeks to appeal.  Accordingly, the Board has limited consideration in this appeal to psychiatric disability other than PTSD.

The issue of service connection for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim of entitlement to service connection for respiratory disability was denied in a June 2013 Board decision that became final; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.

2.  A chronic respiratory disorder is not attributable to active duty service.

3.  An acquired psychiatric disorder, to include dysthymia and depressive disorder, is not attributable to active duty service.

4.  Hypertension is not attributable to active duty service.

5.  During the appeal period, right ankle disability has not been manifested by ankylosis, marked limitation of motion, or malunion of the os calcis or astragalus; and there has been no astragalectomy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection respiratory disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
2.  The criteria for service connection for respiratory disability are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for acquired psychiatric disorder (other than PTSD) are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for hypertension are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

5.  The criteria for a disability evaluation in excess of 10 percent for right ankle disability are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

Neither the Veteran, nor his representative, has alleged prejudice or any issues with the duty to notify or the duty to assist.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II.  Reopening Previously Denied Claims

The claim of entitlement to service connection for respiratory disability was denied in a June 2013 Board decision.  Although the Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court), the Court upheld the Board's denial in a November 2014 memorandum decision.  Therefore, the Board's June 2013 decision denying service connection for respiratory disability became final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2017).

Having reviewed the record, the Board finds that the legal criteria to reopen the previously denied claim are met as the Veteran has submitted new and material evidence.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156.  A letter dated in November 2014 from Dr. W.P. links the Veteran's respiratory disability to service.  This evidence was not before adjudicators at the time of the prior denial and cures a prior evidentiary defect necessary to reopen the claim-the credibility of evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the petition to reopen the previously denied claim of service connection for respiratory disability is granted.

III.  Service Connection

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, although noted in service, bronchitis is not explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Hypertension shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

"Active military, naval, or air service" includes active duty and any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of inactive duty training (INACDUTRA) in which the individual concerned was disabled or died from an injury, though not also disease, incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a).  Presumptive service connection does not apply to claims predicated on ACDUTRA and INACDUTRA service, but only for active duty.  Biggins v. Derwinski, 1 Vet. App. 474 (1991); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Reserve and National Guard service generally means ACDUTRA and inactive duty for training (INACDUTRA).  ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c).  That usually includes two weeks of annual training and/or an initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C. §§ 316, 502, 503, 504, or 505.  38 U.S.C. § 101(23); 38 C.F.R. § 3.6(d).  That usually indicates weekend drills or training.

B.  Respiratory Disability

The Veteran contends that he has a chronic respiratory disability related to service.  He theorized in 2009 that his condition was related to asbestos exposure in service, noting that he had worked on hot brakes while with aircraft maintenance.  See VA Form 21-526 (August 2009); VA Form 9 (September 2009); Correspondence (July 2011).  He later theorized that his condition was related to chemicals hazards (hydraulic fluid, engine oil, liquid cooling system fluid) associated with his aircraft maintenance duties and environmental hazards (dusty conditions and sand storms at Nellis Air Force Base - Nevada), noting that he never had respiratory problems "before I entered the Air Force" and has had breathing trouble since service in the Air Force.  See Correspondence (July 2011); VA Form 21-4138 (April 2013); Correspondence (March 2013).

At his August 2015 DRO hearing, the Veteran argued that his claim should be granted because a respiratory disorder was diagnosed during service and that his smoking does not mean that smoking caused his problems.  See Hearing Testimony at 41, 43.  He also noted that he had worked in service with oil, jet fuel, and hydraulic fluids that are hazardous.  See Hearing Testimony at 41.  He reported exposure to a desert environment in Las Vegas and Saudi Arabia-wind and sand storms.  See Hearing Testimony at 43-44.

In support of his claim, the Veteran submitted a November 2014 medical opinion along with web-based articles on health hazards from chemical and/or environmental exposures including those affecting aircraft maintenance workers.  See Medical Treatment Record - Non-Government Facility (February 2015); and Correspondence (April 2015).

The November 2014 letter from Dr. W.P reflects that he is a family physician who had treated the Veteran since 2001 and diagnosed him with reactive airway disease (RAD).  The physician opined that the Veteran's respiratory condition "is more likely than not the result of his prior respiratory ailments incurred during his military service exacerbated by the environmental hazards associated with his aircraft maintenance specialty while serving in the active duty Air Force."  He further stated as follows:

In my personal experience, supported by the medical literature, it is known that respiratory conditions can worsen through a combination of factors that include previous breathing anomalies and exposure to environmental hazards and pulmonary irritants.

The physician noted that he reviewed "his medical history and all Service treatment records, VA medical records, and his private civilian medical records" along with his history "involving aircraft maintenance and the environmental hazards associated with his specialty..."

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for respiratory disability.  A chronic respiratory disability is not shown in service or soon after service, and the more persuasive evidence of record shows no link between post active duty respiratory disability and active duty service.

Service treatment records (STRs) from his period of active duty reflect complaints of respiratory problems.  A January 1983 note shows that the Veteran was treated for a viral upper respiratory infection.  A November 1983 note shows that he was treated for an upper respiratory infection.  A December 1986 note shows that he complained of chest congestion productive of green sputum and occasional bloody streaks, which was diagnosed as a respiratory tract infection with bronchitis.  An October 1987 note shows treatment for influenza.  Report of separation examination dated in January 1992 reflects normal clinical evaluation of the lungs and chest.  At this time, the Veteran denied a history of respiratory problems to include pain or pressure in his chest, chronic cough, and shortness of breath or asthma.

A June 1999 reserve enlistment examination reflects normal clinical evaluation of the lungs and chest.  A November 2000 periodic examination report reflects normal clinical evaluation of the lungs.

The Veteran has not indicated and the evidence does not show that he sought treatment for or received a diagnosis of chronic respiratory disability to include bronchitis and RAD during his Reserve service to include during a period of ACDUTRA.  See June 1999, April 2000 and October 2001 Reports of Medical History (denied respiratory problems); a December 2008 Adult Screening and Immunization Form (denied currently having a respiratory illness and denied having lung disease or asthma); and a September 2009 Adult Screening and Immunization Documentation Form (denied having lung disease or asthma).  Furthermore, the Veteran specifically reported onset in 1986 during active duty service.  See VA Form 21-526 (August 2009).

The first documented complaints of chronic respiratory problems are on the Veteran's April 2006 VA application for disability compensation, wherein he reported bronchitis and asbestos exposure.  See VA Form 21-526 (April 2006).  The RO requested all records pertaining to asbestos exposure through official sources; however, no records were found and a formal finding was issued on the unavailability.  See VA Memo (April 2007).  The Veteran reported in April 2008 that he had bronchitis since active duty and treats it with "daily exercise and diet."  He further reported that his condition "was not treated on a regular basis" and was "degraded due to the heavy smoking."  See NOD (April 2008).

The first medical evidence of a diagnosis of chronic bronchitis was on VA Gulf War Registry Exam dated in May 2011, approximately 19 years after discharge from active duty service.  See Medical Treatment Record - Government Facility (July 2011).  The Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a Veteran's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A VA medical opinion dated in February 2012 reflects that the Veteran's chronic bronchitis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that STRs show that the Veteran had self-limited viral infections and one documented episode of bronchitis.  The viral infections and bronchitis that the Veteran had in service were self-limited illnesses without any residual sequelae.  The examiner determined that there is no evidence that the Veteran had chronic bronchitis in service and that chronic bronchitis was not shown until Gulf War examination in May 2011 (at which time he was treated with an albuterol inhaler).  The examiner indicated that a review of the medical literature reflects that chronic bronchitis is a type of chronic obstructive pulmonary disease where the inflamed bronchi produces a lot of mucus which leads to cough and difficulty getting air in and out of the lungs and that cigarette smoking is the most common caused for this condition.  The examiner, therefore, concluded that the Veteran's chronic bronchitis is more likely related to his history of smoking and less likely to other causes that he claims.  See VA Examination (February 2012).

Private treatment records reflect that the Veteran is followed for respiratory complaints.  A March 2015 note shows that the Veteran is a 1 pack per day smoker.  See Medical Treatment Record - Non-Government Facility (March 2015).

Report of VA examination dated in March 2015 reflects a diagnosis for chronic bronchitis.  A complete medical history was obtained and the Veteran reported a 20 year history of smoking although he recently gave this up.  The examiner opined that the Veteran's respiratory disorder is less likely than not related to service including bronchitis during active duty service because the Veteran did not have a chronic respiratory disorder (bronchitis) during active duty service, report of separation dated in January 1992 showed no respiratory complaints, and the Veteran had a long history of smoking.

Another VA medical opinion dated in March 2015 similarly concluded that the Veteran's respiratory disorder was not related to service.  The physician acknowledged the respiratory complaints and findings in service.  However, he explained that bronchitis in service was an acute condition caused temporarily by an upper respiratory infection unlike chronic bronchitis-noting that service separation examination dated in January 1992 showed normal clinical evaluation of the chest and lungs.  The physician considered the November 2014 favorable medical from the Veteran's family doctor.  However, the examiner found his conclusions were not supported, in part, because STRs showed no chronic disability and because the doctor ignored the Veteran's long history of smoking.  The VA physician noted that the medical literature reflects unequivocally that cigarette smoking is a leading cause of chronic bronchitis and, because this went unaddressed by the Veteran's family doctor, that opinion in unreliable.

Report of VA examination dated in April 2017 reflects a diagnosis of chronic bronchitis.  The Veteran reported a history smoking 1 pack per day for 19-20 years, but attributed his bronchitis to work done in the military on aircraft.  The examiner opined that chronic bronchitis is attributable to smoking and, as such, was not an undiagnosed illness; or a diagnosable but medically unexplained chronic multisystem illness of unknown etiology; or a diagnosable chronic multisystem illness of partially known etiology.

The Board has reviewed carefully the medical opinions in this matter.  The credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which, the prior clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Also, the probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Factors considered when assessing the probative value of a medical opinion include the physician's access to the claims file along with the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds that the November 2014 medical opinion by Dr. W.P. has diminished probative value for the following reasons:  First, while he relates RAD to "respiratory ailments in service," he does not identify the ailments or explain in any meaningful way why/how "respiratory ailments in service" are linked to any current disability; second, he reports that the Veteran's in-service "respiratory ailments" were "exacerbated by environmental hazards" from his aircraft maintenance duties, but he does not identify any documented complaints or findings to support that conclusion; third, he vaguely references "medical literature" without discussing the salient points to support his conclusions; fourth, although he states that he reviewed the STRs, VA records, and private medical records, he does not acknowledge the negative VA medical opinion dated in 2012, the absence of a chronic respiratory disorder in service, or the Veteran's history of smoking.

In contrast, the March 2015 VA medical opinions reflect a thorough review of the record as evidence by their discussion of the in-service respiratory complaints and findings.  Also, the second March 2015 VA medical opinion specifically considered the November 2014 favorable medical opinion.  The March 2015 VA medical opinions along with the February 2012 VA medical opinion are far more persuasive and probative in this matter because, not only did the examiners review the record, the examiners provided a clear explanation for the medical conclusions reached.

The Board has further considered the web-based evidence submitted by the Veteran.  See Correspondence (April 2015).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, although the web-based articles establish that chemical in petroleum fuels along with trichloroethylene and other hydrocarbons are harmful and cancer causing, the articles are generic in nature and the November 2014 favorable medical opinion does not discuss these articles-either generally or in the context of the Veteran and his claimed disability.  Thus, the Board concludes that the web-based evidence is insufficient to establish a favorable medical nexus opinion between the Veteran's respiratory disorder and service.  The Board, therefore, finds that the evidence has diminished probative value in this case.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board has considered the Veteran's statements along with his sworn testimony from an August 2015 DRO hearing.  The Board accepts that the Veteran is competent to report observable symptoms such as coughing, and the diagnosis of chronic bronchitis in service.  See Layno, supra.  However, he is not competent to opine on the etiology of his symptoms or disorder as he lacks the requisite medical expertise and because the etiology is not susceptible to lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  Therefore, the Board finds that the Veteran's statements on etiology have no probative value.

To the extent that the Veteran reports onset of chronic respiratory problems in service and continuing thereafter, the Board finds that he is not credible in view of the normal clinical evaluation at service separation in January 1992 and his denial of symptoms at that time, coupled with the many years intervening his release from active duty and the first documented complaints of chronic respiratory difficulties.

Weighing the evidence, the Board finds that it is against the claim.  A chronic disorder is not shown in service and the more persuasive evidence of record reflects that respiratory disease, diagnosed many years after service, is not etiologically related to active duty service, to include chemical and/or environmental exposures.  Furthermore, the Veteran does not have a qualifying chronic disability within the meaning of the applicable legislation pertaining to Gulf War veterans.  38 C.F.R. § 3.317.  See also C&P Exam (April 2017).  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


C.  Acquired Psychiatric Disability (Other Than PTSD)

The Veteran seeks service connection for an acquired psychiatric disorder other than PTSD.  The Veteran reported that his deployment to Saudi Arabia with its pressures caused him to have an emotional breakdown that was worsened by low morale, Iraqi missiles towards Israel, and the accidental radiation of "three individuals."  See VA Form 21-0781 (June 2006).  The Veteran contends that he has dysthymia, mood disorder, and depression related to his deployment to Saudi Arabia.  See VA Form 21-4138 (March 2010) and (June 2012).  He further contends that he had symptoms prior to his retirement from the Air Force Reserves.  See VA Form 21-4138 (May 2011).

In support of his claim, the Veteran submitted letters from two doctors linking the diagnosis for dysthymia to his deployment to Saudi Arabia.  See Medical Treatment Record - Non-Government Facility (April 2008), (December 2009), (November 2011) and (October 2013).  He also submitted buddy statements in June 2006 and March 2010 noting that he had mental health problems since the Gulf War.  See Buddy/Lay Statements (June 2006) and (March 2010).  He further submitted web-based evidence to demonstrate he was deployed to a hostile pay location.  See Correspondence (September 2014).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for an acquired psychiatric disorder (other than PTSD).  A psychiatric disability is not shown during active duty or soon release from active duty.  Also, psychiatric disability, variously diagnosed as dysthymia and depressive disorder, is first shown many years after separation from active duty and is not related to active duty service.

STRs for the Veteran's period of active duty between 1981 and 1992 reflect no psychiatric complaints or abnormal findings.  Report of separation examination dated in January 1992 reflects normal clinical evaluation of the psychiatric system and the Veteran denied a history of frequent trouble sleeping, depression or excessive worry, and nervous trouble.  Reserves medical records reflect that the Veteran denied symptoms of depression on report of medical history dated in January 1992, June 1999, and November 2000.  Report of medical examination dated in June 1999 reflects normal evaluation of the psychiatric system.  The Veteran denied symptoms of depression on an October 2001 Reserve Component Health Risk Assessment (RCHRA).  See STR - Medical (April 2011).

In April 2006, VA received a claim for service connection for psychiatric disability (claimed as PTSD).  See VA Form 21-526 (April 2006).  A private medical record dated October 2007 reflects a diagnosis for dysthymia.  Letters from Dr. C.A. dated in December 2007 and December 2009, and letters from Dr. A.I. dated in November 2011 and October 2013 reflect that the Veteran has a diagnosis for dysthymia.  Based on the Veteran's history, the examiners related this to his deployment to the Middle East.  See Medical Treatment Record - Non-Government Facility (April 2008), (December 2009), (November 2011) and (October 2013).

In August 2009, VA received a claim of service connection for "dysthymia, mood disorder, and depression."  The Veteran reported the onset on April 11, 1991 and commencement of treatment in September 2007.  See VA Form 21-526 (August 2009).

Report of VA psychiatric examination dated in December 2009 reflects a diagnosis for major depressive disorder (MDD).  By history, in service, the Veteran was an aircraft technician, he was not exposed to combat situations, he was not exposed to traumatic stress, and he had no disciplinary problems.  He reported that he had depressed mood in service but "did not engage in psychiatric services."  The Veteran reported that he works for the U.S. Postal Service-a job he has held for the past 8 years.  The examiner opined that the Veteran's MDD is less likely than not related to active duty, including the Middle East deployment.  He reasoned that there were no symptoms during active duty or until 2007-a period of 15 years-that indicated no link between his deployment and onset of psychiatric disability.

Report of VA Gulf War examination dated in January 2010 reflects a history of dysthymia, mood disorder, and depression that the Veteran attributed to long hours during his deployment to Saudi Arabia in April 1991.  Report of VA psychiatric examination dated in January 2010 reflects a diagnosis for MDD.  This diagnosis was further shown on VA general examination dated in January 2010, which was noted to cause the Veteran's chronic fatigue, dysthymia, mood disorder and depression.  The examiner stated that there is "no medical etiology for this condition."

An August 2010 mental health evaluation at Andersen Air Force Base (Guam) reflects that the Veteran was referred due to pharmacological treatment for depression that has lasted more than 12 months.  The diagnoses were dysthymia and depressive disorder not otherwise specified (NOS).  His symptoms were found to have no significant impact on his ability to perform his military duties in the Reserves.

Report of VA PTSD examination dated in September 2014 reflects that the, while the Veteran does not meet the criteria for a diagnosis of PTSD, he does meet the criteria for a diagnosis of depressive disorder.

The medical evidence of record shows no complaints or findings for an acquired psychiatric disorder during the Veteran's active duty between 1981 and 1992, and no complaints or findings through 2001-long after his release from active duty.

The Board has considered the lay evidence including the Veteran's statements and testimony.  The Board accepts that the Veteran is competent to report onset of depressive symptoms during his active duty.  However, the Board finds that the suggestion of onset of symptoms during active duty is not credible given the following:  There are no documented complaints or findings during the Veteran's active duty, report of separation examination dated in January 1992 reflects normal clinical evaluation of the psychiatric system, the Veteran denied depression at service separation, and he further denied depression on numerous other occasions in the years following release from active duty while the Air Force Reserves.  As such, his report of symptoms during active duty has no probative value.  The buddy statements similarly do not suggest onset of mental health problems during the Veteran's active duty, only that he had problems afterwards-and these indicated no clear date of onset.  As such, they have no probative value.

To the extent that the Veteran theorizes he had delayed onset of depression related to his deployment to Saudi Arabia, the Board finds this argument attenuated and not persuasive in view of the STRs including the service separation examination and the Reserves' medical record in the years soon after his release from active duty-discussed above in detail.

The Board has considered the favorable medical opinions as bolstering his theory of entitlement.  However, the Board finds that these favorable medical opinions have diminished probative value for the following reasons:  The medical opinions appear predicated on medical history as provided by the Veteran without any consideration of the STRs and, in particular, those STRs showing his denial of depressive symptoms during active duty and soon after his release from active duty-to include the time period surrounding his deployment.  Moreover, the examiners provided no rationale for their conclusion that the Veteran's dysthymia and/or depressive disorder are attributable to his deployment to Saudi Arabia.

The Board assigns greater probative to the medical evidence contemporaneous with active duty service showing no abnormal psychiatric pathology or symptoms, and the Veteran's denial of such symptoms.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  The Board also assigns greater probative value to the 2009 VA medical opinion as this was prepared by a trained medical professional after review of the claims file, obtaining a history from the Veteran, and examination of the Veteran.  Also, it is highly probative because it includes a rationale unlike the private medical opinions.

On balance, the weight of the evidence is against the claim.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Hypertension

The Veteran seeks service connection for hypertension.  In January 2012, VA received a claim of entitlement to service connection for hypertension from the Veteran.  See VA Form 21-4138 (January 2012).  In June 2012, he reported that hypertension was shown in the Air Force Reserves.  See VA Form 21-4138 (June 2012).  He testified in August 2015 that he had elevated blood pressure readings when drilling with the Reserves.  See Hearing Transcript at 20 (August 2015).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for hypertension.  Hypertension is not shown during active duty or within the initial post separation year.  Hypertension is not related to the Veteran's active duty service.  There is no indication that hypertension is attributable to disease or injury incurred during ACDUTRA or the result of injury sustained in the line of duty during INACDUTRA.

STRs reflect no abnormal cardiovascular complaints or findings.  These records show no diagnosis for hypertension.  Report of service separation examination dated in January 1992 reflects normal clinical evaluation of the heart and vascular system, and the Veteran denied high blood pressure on the history part of that exam.  To the extent that the Veteran reports having had elevated blood pressure readings during drill while in the Reserves, the Board observes the following:  The Veteran is not competent to diagnose himself with hypertension as he lacks the requisite medical expertise and the diagnosis is not susceptible to lay observation; and medical records associated with the Veteran's service in the Air Force Reserves reflect no diagnosis for hypertension.

Notably, the Veteran did not report having hypertension on either his August 2009 or November 2010 VA applications for compensation.  Similarly, VA and private mental health evaluations dated in December 2007 and December 2009 reflect no Axis III diagnoses for hypertension-it is noted that Axis III is where evaluators list general medical conditions of the examinee undergoing mental disorder evaluation.  VA examination reports dated in January 2010 reflect no complaints or findings for hypertension.  An August 2010 mental health evaluation by the Air Force shows no diagnosis for hypertension on Axis III.  Private medical records dated in 2010 from The Doctors Clinic (Guam) reflect no complaints, findings, or treatment of hypertension.

An Air Force Reserves memorandum (for civilian provider) dated in April 2010 reflects that the Veteran had an elevated blood pressure reading at his last physical examination in December 2009.  This is the first indication in the record of an abnormal blood pressure finding.  An Air Force Reserves memorandum (for civilian provider) dated in April 2010 reflects that the Veteran "has identified a medical condition that may prevent the member from participating in the United States Air Force Reserves."  The Veteran was provided with a list of information he needed to obtain from his civilian provider on behalf of the Reserves.  A note dated in April 2010 reflects that the Veteran did not provide the requested information regarding his report of hypertension, except for information showing that he was dieting and exercising to control his blood pressure.  Reserves retirement examination dated in November 2010 reflects multiple physical medical complaints, but no history of hypertension was given and no diagnosis for hypertension rendered.  A diagnosis for hypertension is shown in a VA treatment note dated in June 2011.  VA treatment records since this date show that the Veteran treats hypertension with Lisinopril.

In this case, neither the medical nor the lay evidence indicates that hypertension had its onset during active duty or within the initial post separation year.  The Veteran reports expressly that hypertension was first shown during his commitment to the Air Force Reserves.  However, neither the medical nor the lay evidence indicates that hypertension is attributable to disease or injury incurred during ACDUTRA or the result of injury sustained in the line of duty during INACDUTRA.

On balance, the weight of the evidence is against the claim.  There is no doubt to resolve.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

IV.  Evaluations

The Veteran seeks an evaluation in excess of 10 percent for right ankle disability.  See VA Form 21-4138 (January 2012).  He argued an increase is warranted because he takes Ibuprofen daily (up to 3 times daily); and he must frequently obtain treatment, which affects his work productivity.  See NOD (April 2014).  He testified before a DRO in August 2015 that a higher rating is warranted because he performs heavy and manual labor that causes pain and inflammation of this right ankle; he uses a brace; he takes two different pain medications; and he received physical therapy.  See Hearing Transcript at 3-5.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Diagnostic Code 5271 provides a 10 percent disability rating for moderate limited motion of the ankle and a 20 percent disability rating (maximum) for marked limited motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion for the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The terms "moderate" and "marked" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.


Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for right ankle disability.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in April 2017 reflects a diagnosis of right ankle strain.  The Veteran reported working as a mechanic for the Postal Service.  He treats his condition with cortisone shots and meloxicam.  Dorsiflexion was from 0 to 15 degrees; plantar flexion was from 0-35 degrees.  There was no additional loss of motion on repetitive use testing.  There was no pain on passive range of motion or with either weight-bearing or non-weight bearing.  Although the exam was not conducted during a flare-up, the Veteran reported that during flare-ups pain increased to 9 out 10 (with 10 being the worst); he did not report any other symptoms including additional loss of motion during flare-ups.  The examiner found that the Veteran statements were consistent with the examination.  The examiner noted that the disability interfered with bending and driving, but there was no indication that it was precluded and there were no complaints or findings for constant pain, weakness, fatigability, or incoordination.  There was no impairment of strength and no evidence of muscle atrophy although he regularly used an ankle brace for support.  There was no ankylosis, joint instability, or history of surgical procedures.  The examiner indicated that the Veteran had remaining effective function of the ankle such that he would not be equally well served by an amputation with prosthesis.  X-ray was negative for arthritis.  The examiner stated that there was functional loss due to pain when walking or standing, and "moderate negative effect" on work and daily activities from "pain and decreased mobility."

Report of VA examination dated in August 2012 reflects that the Veteran had right ankle dorsiflexion to greater than 20 degrees and plantar flexion to greater than was 45 degrees.  There was no change following repetitive use testing.  Functional loss was characterized as pain on movement and the examiner stated that the disability did not impact the Veteran's ability to work.

VA examination reports dated in 2012 and 2017 along with private and VA treatment records show no complaints or findings that more nearly reflects ankylosis, marked limitation of motion, or malunion of the os calcis or astragalus.

Here, neither the lay nor the medical evidence supports the assignment of a higher evaluation.  Significantly, the 2017 VA examination shows that the Veteran had 75% of normal dorsiflexion and 78% of normal plantar flexion.  The objective findings are not disputed by the Veteran.  Also, there are no complaints or findings for constant pain, weakness, fatigability, or incoordination.  The Veteran does not require use of any assistive device for ambulation.  The Board acknowledges the Veteran's competent and credible report of pain symptoms.  However, pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25Vet. App. 32 (2011).  The Board finds that the complaints and findings do not approximate marked limited motion.  

A higher evaluation is not available under other rating criteria pertaining to the ankle in the absence of any findings for malunion of the joint or astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5273, 5274.  In the absence of nerve or muscle impairment attributable to right ankle strain, a separate evaluation is not warranted on these bases.  See 38 C.F.R. §§ 4.124a, 4.73.

The Board accepts that the Veteran is competent to report on his observable symptomatology.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation, as explained and discussed above.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. §5107(b); Gilbert supra.  The disability has not met the criteria for a higher evaluation at any time during the appeal period and, as such, there is no basis for a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).


ORDER

The petition to reopen the previously denied claim of service connection for respiratory disability is allowed.  The appeal is granted to that extent only.  

Service connection for respiratory disability is denied.

Service connection for an acquired psychiatric disorder other than PTSD, claimed as dysthymia and depressive disorder, is denied.

Service connection for hypertension is denied.

An evaluation in excess of 10 percent for right ankle disability is denied.


REMAND

The Veteran seeks service connection for right knee disability claimed as secondary to service-connected right ankle disability.  An April 2017 VA medical opinion was obtained.  However, the medical opinion is inadequate as it does not fully address the questions of (1) whether the Veteran's right knee disability is proximately due to service-connected right ankle disability or (2) whether right knee disability is aggravated (permanently worsened) by service-connected right ankle disability.  Therefore, to ensure that VA has met its duty to assist the Veteran, remand is necessary for a new VA medical opinion.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  After the treatment records have been updated, the AOJ should obtain a VA medical opinion on the etiology of the Veteran's right knee disability, diagnosed as right knee strain.  The claims file must be reviewed and the review noted in the report.  The examiner should indicate whether it is as likely as not (50 percent or greater probability) that any right knee disorder shown during this appeal is (a) etiologically related to service, or (b) proximately due to service-connected right ankle disability, or (c) aggravated by service-connected right ankle disability.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


